Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17, 19 and 22-23 of U.S. Patent No. 11,012695 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24-43 of the instant application are encompassed by limitations recited in claims 1-17, 19 and 22-23 of the patent U.S. 11,012695 B2. See below:
Instant Application 17/232,811
U.S. Patent No. 11,012695 B2
24. (New) A decoder for decoding a video encoded in a data stream comprising syntax elements encoded therein, the decoder comprising: an entropy decoder configured to decode the syntax elements based on one or more of a plurality of contexts used in binary arithmetic decoding, wherein the entropy decoder is configured to: initialize at least one of the plurality of contexts based on a slope value of an initialization equation and an offset value of the 


2. (Original) The decoder according to claim 1, wherein the data stream comprises encoded binarizations of the syntax elements, the entropy decoder is configured to decode the binarizations based on the binary arithmetic decoding, the decoder further comprises a desymbolizer configured to debinarize the binarizations of the syntax elements to obtain integer values of the syntax elements, and the reconstructor is configured to reconstruct the video based on the integer values of the syntax elements.

3. (Original) The decoder according to claim 1, wherein the entropy decoder is configured to decode the syntax elements based on context-adaptive binary arithmetic decoding (CABAC).
27. (New) The decoder according to claim 24, wherein the entropy decoder is configured to select a context from the plurality of contexts to decode a syntax element based on one or more of: a bin position of a bin of the syntax element, a syntax element type of the syntax element, and a value associated with a syntax element previously decoded.
4. (Original) The decoder according to claim 1, wherein the entropy decoder is configured to select a context from the plurality of contexts to decode a syntax element based on one or more of: a bin position of a bin of the syntax element, a syntax element type of the syntax element, and a value associated with a syntax element previously decoded.
28. (New) The decoder according to claim 24, wherein the entropy decoder is configured to update probability states associated with each of the plurality of contexts by transitioning from a current probability state associated with the context to a new probability state among 126 probability sates based on a portion of a syntax element being currently decoded.
5. (Original) The decoder according to claim 1, wherein the entropy decoder is configured to update probability states associated with each of the plurality of contexts by transitioning from a current probability state associated with the context to a new probability state among 126 probability sates based on a portion of a syntax element being currently decoded.
29. (New) The decoder according to claim 24, wherein the entropy decoder is configured to binary arithmetic decode a bin of a syntax element being currently decoded by quantizing a current probability interval width value representing a 


7. (Original) The decoder according to claim 6, wherein the entropy decoder is configured to use an 8-bit representation for the current probability interval width value and to obtain 2 or 3 most significant bits of the 8-bit representation in quantizing the current probability interval width value.
31. (New) The decoder according to claim 29, wherein the entropy decoder is configured to: Page 4 of 8select one of the two partial intervals based on an offset state value from an interior of the current probability interval; update the probability interval width value and the offset state value; infer a value of the bin using the selected partial interval; and perform a renormalization of the updated probability interval width value and the 


9. (Original) The decoder according to claim 1, wherein the entropy decoder is configured to initialize the state and value variables of each of the plurality of contexts at the beginning of each slice of the video.
33. (New) The decoder according to claim 24, wherein the slope value and the offset value are determined based on the first and second sets of 4 bits of the 8-bit initialization value using a look-up table.
10. (Original) The decoder according to claim 1, wherein the slope value and the offset value are determined based on the first and second parts of the 8-bit initialization value using a look-up table.
34. (New) The decoder according to claim 24, wherein the data stream comprises at least a portion associated with color samples related to the video.
11. (Original) The decoder according to claim 1, wherein the data stream comprises at least a portion associated with color samples related to the video.
35. (New) The decoder according to claim 24, wherein the data stream comprises at least a portion associated with depth values related to a depth map related to the video.
12. (Original) The decoder according to claim 1, wherein the data stream comprises at least a portion associated with depth values related to a depth map related to the video.
36. (New) An encoder for encoding a video into a data stream, comprising: an entropy encoder configured to encode syntax elements related to the video into the data stream based on one or more of a plurality of contexts used in binary 


14. (Original) The encoder according to claim 13, further comprising a symbolizer configured to binarize the syntax elements to obtain binarizations of the syntax elements, wherein the entropy encoder is configured to encode the binarizations based on the binary arithmetic encoding.
38. (New) The encoder according to claim 36, wherein the entropy encoder is configured to 


16. (Original) The encoder according to claim 13, wherein the entropy encoder is configured to select a context from the plurality of contexts to encode a syntax element based on one or more of: a bin position of a bin of the syntax element, a syntax element type of the syntax element, and a value associated with a syntax element previously encoded.
40. (New) The encoder according to claim 36, wherein the entropy encoder is configured to update probability states associated with each of the plurality of contexts by transitioning from a current probability state associated with the context to a new probability state among 126 probability sates based on a portion of a syntax element being currently encoded.  
 

17. (Original) The encoder according to claim 13, wherein the entropy encoder is configured to update probability states associated with each of the plurality of contexts by transitioning from a current probability state associated with the context to a new probability state among 126 probability sates based on a portion of a syntax element being currently encoded.
41. (New) The encoder according to claim 36, wherein the data stream comprises at least a portion associated with color samples related to the video.
22. (Original) The encoder according to claim 13, wherein the data stream comprises at least a portion associated with color samples related to the video

23. (Original) The encoder according to claim 13, wherein the data stream comprises at least a portion associated with depth values related to a depth map related to the video.
43. (New) A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded syntax elements associated with the video, wherein the syntax elements are entropy encoded based on one or more of a plurality of contexts used in binary arithmetic encoding, wherein, in encoding data of the video, at least one of the plurality of contexts is initialized based on a slope value of an initialization equation and an offset value of the initialization equation, wherein: the slope value is computed by applying a first arithmetic operation on a first set of four bits of an 8-bit initialization value associated with the at least one context, the offset value is computed by applying a second arithmetic operation on a second set of four bits of the 8-bit initialization value, and a probability state associated with the at least one context is updated by transitioning from a current 
.




Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12,14 and 17, 18 and 20 of U.S. Patent No.9768804 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-10, 12,14 and 17, 18 and 20 of the patent U.S. 9768804 B2.
Claim 24 of the instant application, is encompassed by limitations recited in claims 1, 3 and 5 of the patent U.S 9,768,804.
Claim 25of the instant application, is encompassed by limitations recited in claim 2 of the patent U.S 9,768,804.
Claim 24of the instant application, is encompassed by limitations recited in claim 4 of the patent U.S 9,768,804.
Claim 28 of the instant application, is encompassed by limitations recited in claim 5 of the patent U.S 9,768,804.
Claim 29 of the instant application, is encompassed by limitations recited in claim 6 of the patent U.S 9,768,804.
Claim 30 of the instant application, is encompassed by limitations recited in claim 7 of the patent U.S 9,768,804.
Claim 31 of the instant application, is encompassed by limitations recited in claim 8 of the patent U.S 9,768,804.

Claim 33 of the instant application, is encompassed by limitations recited in claim 10 of the patent U.S 9,768,804.
Claim 34 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,768,804.
Claim 35 of the instant application, is encompassed by limitations recited in claim of 13 the patent U.S 9,768,804.
Claim 36 of the instant application, is encompassed by limitations recited in claims 14, 16 and 18 of the patent U.S 9,768,804.
Claim 37 of the instant application, is encompassed by limitations recited in claim 16 of the patent U.S 9,768,804.
Claim 39 of the instant application, is encompassed by limitations recited in claim 17 of the patent U.S 9,768,804.
Claim 40 of the instant application, is encompassed by limitations recited in claim 18 of the patent U.S 9,768,804.
Claim 43 of the instant application, is encompassed by limitations recited in claims 3, 18 and 20 of the patent U.S 9,768,804.
Claim 41  of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,768,804.
Claim 42  of the instant application, is encompassed by limitations recited in claim 13 of the patent U.S 9,768,804.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,768,804 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
Regarding Claim 3 of the instant application, patent U.S 9,768,804 discloses wherein the entropy decoder is configured to decode the syntax elements based on binary arithmetic decoding (Claim 3)
Patent U.S 9,768,804 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,768,804 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
(Claim 3)
Examiner submits the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Furthermore, patent U.S 9,768,804 discloses an encoder. 
Patent U.S 9,768,804 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,768,804 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).

Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12, 14, 17, 18 and 27 of U.S. Patent No. 9,762,913. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24, 25, 27-37 and 39-43 of the instant application are encompassed by limitations recited in claims 1-10, 12, 14, 17, 18 and 27 of the patent U.S. 9,762,913.

Claim 25of the instant application, is encompassed by limitations recited in claim 2 of the patent U.S 9,762,913.
Claim 24of the instant application, is encompassed by limitations recited in claim 4 of the patent U.S 9,762,913.
Claim 28 of the instant application, is encompassed by limitations recited in claim 5 of the patent U.S 9,762,913.
Claim 29 of the instant application, is encompassed by limitations recited in claim 6 of the patent U.S 9,762,913.
Claim 30 of the instant application, is encompassed by limitations recited in claim 7 of the patent U.S 9,762,913.
Claim 31 of the instant application, is encompassed by limitations recited in claim 8 of the patent U.S 9,762,913.
Claim 32 of the instant application, is encompassed by limitations recited in claim 9 of the patent U.S 9,762,913.
Claim 33 of the instant application, is encompassed by limitations recited in claim 10 of the patent U.S 9,762,913.
Claim 34 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,762,913.
Claim 35 of the instant application, is encompassed by limitations recited in claim of 13 the patent U.S 9,762,913.

Claim 37 of the instant application, is encompassed by limitations recited in claim 16 of the patent U.S 9,762,913.
Claim 39 of the instant application, is encompassed by limitations recited in claim 17 of the patent U.S 9,762,913.
Claim 40 of the instant application, is encompassed by limitations recited in claim 18 of the patent U.S 9,762,913.
Claim 43 of the instant application, is encompassed by limitations recited in claims 3, 18 and 27 of the patent U.S 9,762,913.
Claim 41  of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,762,913.
Claim 42  of the instant application, is encompassed by limitations recited in claim 13 of the patent U.S 9,762,913.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,762,913 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
Regarding Claim 3 of the instant application, patent U.S 9,762,913 discloses wherein the entropy decoder is configured to decode the syntax elements based on binary arithmetic decoding (Claim 3)
Patent U.S 9,762,913 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,762,913 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Regarding Claim 15 of the instant application, patent U.S 9,762,913 discloses wherein the entropy encoder is configured to decode the syntax elements based on binary arithmetic encoding (Claim 3)
Examiner submits the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Furthermore, patent U.S 9,762,913 discloses an encoder. 
binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,762,913 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12, 14, 17, 18, 19 and 29  of U.S. Patent No. 9,628,827. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24, 25, 27-37 and 39-43 of the instant application are encompassed by limitations recited in claims 1-10, 12-14, 16-20 and 29 of the patent U.S. 9,628,827.
Claim 24of the instant application, is encompassed by limitations recited in claims 1, 3 and 5 of the patent U.S 9,628,827.
Claim 25of the instant application, is encompassed by limitations recited in claim 2 of the patent U.S 9,628,827.
Claim 24of the instant application, is encompassed by limitations recited in claim 4 of the patent U.S 9,628,827.
Claim 28 of the instant application, is encompassed by limitations recited in claim 5 of the patent U.S 9,628,827.

Claim 30 of the instant application, is encompassed by limitations recited in claim 7 of the patent U.S 9,628,827.
Claim 31 of the instant application, is encompassed by limitations recited in claim 8 of the patent U.S 9,628,827.
Claim 32 of the instant application, is encompassed by limitations recited in claim 9 of the patent U.S 9,628,827.
Claim 33 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,628,827.
Claim 34 of the instant application, is encompassed by limitations recited in claim 13 of the patent U.S 9,628,827.
Claim 35 of the instant application, is encompassed by limitations recited in claim of 14 the patent U.S 9,628,827.
Claim 36 of the instant application, is encompassed by limitations recited in claims 15, 17 and 19 of the patent U.S 9,628,827.
Claim 37 of the instant application, is encompassed by limitations recited in claim 16 of the patent U.S 9,628,827.
Claim 39 of the instant application, is encompassed by limitations recited in claim 18 of the patent U.S 9,628,827.
Claim 40 of the instant application, is encompassed by limitations recited in claim 19 of the patent U.S 9,628,827.

Claim 41 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 9,628,827.
Claim 42 of the instant application, is encompassed by limitations recited in claim 13 of the patent U.S 9,628,827.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,628,827 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
Regarding Claim 3 of the instant application, patent U.S 9,628,827 discloses wherein the entropy decoder is configured to decode the syntax elements based on binary arithmetic decoding (Claim 3)
Patent U.S 9,628,827 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,628,827 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Regarding Claim 15 of the instant application, patent U.S 9,628,827 discloses wherein the entropy encoder is configured to decode the syntax elements based on binary arithmetic encoding (Claim 3)
Examiner submits the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Furthermore, patent U.S 9,628,827 discloses an encoder. 
Patent U.S 9,628,827 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9,628,827 to add the teachings of  (Marpe, Abstract).
Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 9686568. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24, 25, 27-37 and 39-43 of the instant application are encompassed by limitations recited in claims 1-14 of the patent U.S. 9686568.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9686568 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
Regarding Claim 3 of the instant application, patent U.S 9686568 discloses wherein the entropy decoder is configured to decode the syntax elements based on binary arithmetic decoding (Claim 3)
Patent U.S 9686568 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9686568 to add the teachings of  (Marpe, Abstract).
Regarding Claim 15 of the instant application, patent U.S 9686568 discloses wherein the entropy encoder is configured to decode the syntax elements based on binary arithmetic encoding (Claim 3)
Examiner submits the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Furthermore, patent U.S 9686568 discloses an encoder. 
Patent U.S 9686568 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 9686568 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10645388. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24, 25, 27-37 and 39-43 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 10645388.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10645388 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
Regarding Claim 3 of the instant application, patent U.S 10645388 discloses wherein the entropy decoder is configured to decode the syntax elements based on binary arithmetic decoding (Claim 3)
Patent U.S 10645388 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 10645388 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Regarding Claim 15 of the instant application, patent U.S 10645388 discloses wherein the entropy encoder is configured to decode the syntax elements based on binary arithmetic encoding (Claim 3)

Patent U.S 10645388 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 10645388 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Claims 24, 25, 27-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10440364. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 24, 25, 27-37 and 39-43 of the instant application are encompassed by limitations recited in claims 1-20 of the patent U.S. 10440364.
Claim 24of the instant application, is encompassed by limitations recited in claims 1 and 3 of the patent U.S 10440364.
Claim 25of the instant application, is encompassed by limitations recited in claim 2 of the patent U.S 10440364.

Claim 28 of the instant application, is encompassed by limitations recited in claim 5 of the patent U.S 10440364.
Claim 29 of the instant application, is encompassed by limitations recited in claim 6 of the patent U.S 10440364.
Claim 30 of the instant application, is encompassed by limitations recited in claim 7 of the patent U.S 10440364.
Claim 31 of the instant application, is encompassed by limitations recited in claim 8 of the patent U.S 10440364.
Claim 32 of the instant application, is encompassed by limitations recited in claim 9 of the patent U.S 10440364.
Claim 33 of the instant application, is encompassed by limitations recited in claim 10 of the patent U.S 10440364.
Claim 34 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 10440364.
Claim 35 of the instant application, is encompassed by limitations recited in claim of 13 the patent U.S 10440364.
Claim 36 of the instant application, is encompassed by limitations recited in claims 14 and 16 of the patent U.S 10440364.
Claim 37 of the instant application, is encompassed by limitations recited in claim 16 of the patent U.S 10440364.

Claim 40 of the instant application, is encompassed by limitations recited in claim 18 of the patent U.S 10440364.
Claim 43 of the instant application, is encompassed by limitations recited in claim 3 and 20of the patent U.S 10440364.
Claim 41 of the instant application, is encompassed by limitations recited in claim 12 of the patent U.S 10440364.
Claim 42 of the instant application, is encompassed by limitations recited in claim 13 of the patent U.S 10440364.
Claims 26 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10440364 in view of Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636) (Year: 2003), hereinafter referred to as Marpe. 
(Claim 3)
Patent U.S 10440364 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
However, Marpe from the same or similar endeavor of entropy coding discloses a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 10440364 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Regarding Claim 15 of the instant application, patent U.S 10440364 discloses wherein the entropy encoder is configured to decode the syntax elements based on binary arithmetic encoding (Claim 3)
Examiner submits the encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder. Furthermore, patent U.S 10440364 discloses an encoder. 
Patent U.S 10440364 does not explicitly disclose that the binary arithmetic is a context-adaptive binary arithmetic.
a. CABAC framework including a high-level description of its three basic building blocks of binarization, context modeling and binary arithmetic coding (See Section I). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the teachings disclosed by Patent U.S 10440364 to add the teachings of Marpe as above, in order to achieve a high degree of adaptation and redundancy reduction (Marpe, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/FABIO S LIMA/            Primary Examiner, Art Unit 2486